Filed 10/28/13 In re D.P. CA1/4

                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIRST APPELLATE DISTRICT
                                                DIVISION FOUR


In re D.P., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                    A138289
v.
                                                                      (Contra Costa County
D.P.,                                                                 Super. Ct. No. J1300102)
         Defendant and Appellant.


         Appellant D.P. appeals from a final judgment disposing of all issues between
the parties. Appellant’s counsel has filed an opening brief in which no issues are
raised and asks this court for an independent review of the record as required by
People v. Wende (1979) 25 Cal.3d 436. Counsel has declared that appellant has been
notified that no issues were being raised by counsel on appeal and that an independent
review under Wende instead was being requested. Appellant was also advised of his
right personally to file a supplemental brief raising any issues he chooses to bring to
this court’s attention. No supplemental brief has been filed by appellant personally.
         A petition was filed seeking to have appellant adjudged a ward of the court
(Welf. & Inst. Code, § 602, subd. (a)), and alleged one count of second degree
robbery (Pen. Code, § 211, 212.5, subd. (c)), one count of battery (Pen. Code, § 242,
243, subd. (a)), and one count of dissuading a witness from testifying (Pen. Code,



                                                            1
§ 136.1, subd. (a)(1)). Appellant initially entered a denial to the allegations and was
ordered to be detained.
       On February 5, 2013,1 as part of a negotiated disposition, appellant admitted
the truth of the allegations of battery and dissuading a witness, and those of a new
amended count of grand theft (count four). In return, the felony count of second
degree robbery was dismissed by the prosecutor. In entering this plea, appellant
agreed to waive his constitutional rights to a jurisdictional hearing, including, among
other things, his right to produce and examine witnesses, and to remain silent. The
maximum period of confinement was set at one year six months, and appellant was so
advised. The matter was continued to February 20 for a dispositional hearing.
Appellant was order detained at juvenile hall pending the disposition hearing.
       At the dispositional hearing on February 20, the court declared appellant to be
a ward of the court, and ordered that he be placed at the Orin Allen Youth
Rehabilitation Facility (OAYRF) for six months, after which time he was placed on
probation with conditions imposed.2
       We have reviewed the entire record, including the transcript of the hearing at
which appellant entered his plea of no contest and the dispositional hearings. There
was no error in the disposition, as it was fully supported factually, and was chosen by
the trial judge in accordance with applicable juvenile law principles. Appellant was
represented by counsel throughout the proceedings, was fully admonished of the
rights he was waiving by entering into the negotiated disposition and its
consequences. We have concluded there are no meritorious issues to be argued or
that require further briefing on appeal.



       1   All further dates are in the calendar year 2013, unless otherwise indicated.
       2 Following the disposition and placement, appellant was cited for violating
the terms of his probation on March 24 when he assaulted another resident at
OAYRF. He admitted this violation at a subsequent hearing, and 30 days
confinement at OAYRF were added to his commitment period.


                                             2
                                 DISPOSITION
     The judgment is affirmed.




                                          _________________________
                                          RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
HUMES, J.




                                      3